Per Curiam:.
The main facts relied upon as reasons for setting aside the sale in this case were known to the petitioner before the end of August, 1885. This proceeding was not instituted until May, 1887. In August, 1885, the petitioner began a suit against Edward S. Stokes, the purchaser at the sale, and other defendants, the purpose of which was to procure a judgment that Stokes had made the purchase in trust under the first reorganization agreement relating to the Bankers’ So Merchants’ Telegraph Company. The institution of that action was an affirmance of the sale, so far as the petitioner is concerned. Since the petitioner thus elected to have the sale stand, the situation of the other parties to the transaction has materially changed; and we agree with the learned judge at special term that the petitioner, after having acquiesced in the sale so long, cannot now successfully insist that it shall be set ■aside on account of the irregularities specified in this proceeding. The order appealed from should be affirmed, with costs. All concur.